Title: From John Quincy Adams to Thomas Boylston Adams, 14 December 1809
From: Adams, John Quincy
To: Adams, Thomas Boylston



Number 4.
14. December 1809.

The messages from the Governor of the island of Bornholm, which I mentioned in my last were sent and received, in the midst of a brisk gale of wind, while we were stretching to and from the shore of the island, under close reefed top-sails—Close under the high lands of the Coast, the boats were able to come out to the ship, but she could not lay to there without drifting beyond the length of the whole island, and whenever we got without the shelter of the hills we found a Sea and a Storm under which the ship had as much as she could do to live and be wholesome—As Night came on, we could no longer stretch in under the shore—I had sent a promise to the Governor that if we should remain wind bound the next day, I would go on shore to pay my respects to him, and return in person my thanks for his civilities—I saw that if I should go on shore, the Ball would be unavoidable, and that would occasion our detention not only for that day, but probably for a great part of the next—I therefore now consented to the Captain and Pilot’s earnest intreaties, to stand off, before the wind, and go to Kiel, unless a favourable change of the wind before our arrival there should enable us again to face out true destination—We had about two days sail to Kiel—But we pursued our retrograde cause only about sixty miles, for in the course of the same Night (Saturday 14. October) the Storm died away—the next day we had a calm, and the day following a favourable wind for proceeding up the Baltic—On the first appearance of the change I summoned the Captain to his promise, with which he immediately, though reluctantly complied—On Monday the 16th: of October, we finally pass’d the islands of Bornholm and Christiansoe—About 25 leagues Northeast of these, on the passage up the Baltic, lies the Island of Oland; next to which, about as much farther is that of Gothland celebrated in the middle ages for its commerce, and the Capital of which, Wisby, is yet well known to all our lawyers, by its code of maritime laws—Our Pilot and Captain were anxious to get a sight of these islands especially the last, in order to get what they call a fresh departure—For in navigating the Baltic, the currents are so variable both in their force and direction that a continual recurrence to land-marks is necessary to ascertain where you are—The 17th: of October we had again a headwind; and the Captain’s inclination to go to Kiel returned. To this however I did not consent, though he put upon me the responsibility for the Ship and Cargo, by the consequences of persisting in the voyage—Still more fortunately for the ship and Cargo, than for ourselves, I did persist; and after about 36 hours we had a return of fair wind again—But the weather was thick and gloomy—Four days in succession, no observation of the Sun could be obtained; and no sight not only of Oland or Gothland, but even of Oesel or of Dago, which last is the island at the entrance of the gulph of Finland—An inspection of any map of the Baltic will shew you this gauntlet of islands between which a vessel must wind before reaching this terrible gulph—In the long days and mild weather of Summer, it is not more dangerous than other seas, but in the night almost total which reigns after the autumnal equinox, and the tempestuous weather of approaching Winter it is formidable indeed—Our anxieties too were the greater from an uncertainty whether any of the usual lights were kept at the most difficult and dangerous passes—For a British fleet had been stationed at the mouth of the gulph during the whole Season of Navigation, and we knew that the Russian lights had in that interval been extinguished—About midnight of the 19th: of October we were overtaken by an American ship, the Ocean of New-York; bound like ourselves to Cronstadt, and with whom from that time we sailed in Company—The 20th: after having been all day straining every eye on board the ship for sight of Dago island, we spoke at the dusk of Evening, with a small Mecklenburg vessel which was standing out, and from which we obtained information that we had pass’d all the islands which had so obstinately eluded our sight, and were advanced about fifteen leagues up the gulph—That the lights on the Russian Coast were all again lighted, and that in the course of two hours we should make that of Odensholm which she had seen since noon of the same day—At this intelligence (magna componere parvis,) we felt as Columbus did, at the sight of the light ashore, on his first voyage.—We found the information exact, and made the light just as it had been told us we should make it—With a fine fresh breeze, and a moonlight night, we ascended the gulph, and pass’d five or six different light-houses before morning—Then came a sweeping gale at North-east which cleared the skies of every cloud and vapour, but kept us the whole day as near the wind as possible, and most of it under short sail—About eight that evening we pass’d the island of Hogland, lighted by two fires, which are kept instead of light-houses—This is perhaps the most dangerous spot in the gulph—Hogland is a rock rather than an island, situated in the middle of the gulph, with shallows on both sides, and the passage between it and a shoal on its north-side is not two miles wide—We pass’d it in a mild, beautiful moonlight Evening, with just breeze enough to carry us slowly through, and to give us a distinct idea of what it is—The next day—Sunday 22. October at Noon, we anchored in Cronstadt roads, but could not procure a pilot to carry the ship that Night into the Mole—I landed however that Evening with all the family excepting Mr: Smith, who remained on board expecting to go in with the ship the next Morning—At Cronstadt we presented ourselves to the Admiral of the Port, who received and treated us with great civility; but it was with the utmost difficulty, that we got a lodging for the Night, which we were ultimately obliged to take, at the house of Mr: Sparrow who is the agent for American vessels at Cronstadt—The same Night a violent gale of wind came on which continued the whole of the next day and which made it impossible either for the ship to get into the mole, or to send a boat on board for Mr Smith—But as the wind was fair for coming to St: Petersburg, and as the Admiral obligingly offered us a government cutter to bring us up we accepted of the opportunity, and in about three hours of time accomplished the passage—We landed on the quay of the river Neve just opposite the magnificent equestrian Statue of Peter the Great, at 3. in the afternoon of the 23d: of October; the eightieth day from that of our embarkation at the wharf in Charlestown.
You have now a narrative too minute for any eye but that of the most intimate friendship, of a voyage, not the least interesting whi of those which have diversified thirty years of my life—Landed by the blessing of a kind Providence, at the very place of our destination, after a long and very dangerous Navigation, with all my family safe and in the enjoyment of health, I shall now allow you a short pause of intermission—The life which we are compelled to lead here is such a consuming fire of Time, that I shall not, however inclined be so frequent or voluminous a correspondent as I was from Berlin—But I shall continue to write you by every opportunity that I can find or make.—I shall send you a cypher, which will be necessary for our correspondence, and which I did not recollect to leave with you—
Give my blessing and their mother’s to my darling boys, and ask that of my father and mother for us—I have just received your letter of 11. August, sent by Mr. I. S. Smith—It was the first from America, since we left it and grateful as a draught of water in the deserts of Arabia—Mr: Smith landed in Norway, and is at Stockholm, coming on by land—I do not expect him here in less than six weeks.
